DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 06/14/2021 have been fully considered but they are not persuasive.
35 U.S.C. §102 Rejections 
Regarding claim 11, the applicant argues that Rahman fails to disclose (i) the leading beam and the combined beam in the one beam group are orthogonal and adjacent to each other, (ii) determine a corresponding reference beam according to the beam group, (iii) wherein the reference beam is used to indicate a range of the beam group and is different from the leading beam.
In response to applicant argument, the examiner respectfully disagrees.
Rahman discloses (i) the leading beam and the combined beam in the one beam group are orthogonal and adjacent to each other (See [0051], FIGS. 34A and 34B illustrate beam group types in which a beam group consists of orthogonal beam pairs in the first (horizontal) dimension, and adjacent beams in the second (vertical) dimension)

    PNG
    media_image1.png
    27
    144
    media_image1.png
    Greyscale
is determined as sum of numbers of beam groups), 
(iii) wherein the reference beam is used to indicate a range of the beam group and is different from the leading beam (See, [0156] A beam group indicated by a first PMIi,d of dimension d (corresponding to 
    PNG
    media_image2.png
    28
    50
    media_image2.png
    Greyscale
 ).  In addition, Rahman discloses the total number of beam groups indicated by 
    PNG
    media_image1.png
    27
    144
    media_image1.png
    Greyscale
is determined as sum of numbers of beam groups in paragraph [0179].  Note that, 
    PNG
    media_image2.png
    28
    50
    media_image2.png
    Greyscale
 is the reference beam which is different from the leading beam.  
Regarding claims 12 and 19 recite similar features of claim 11 are also rejected for the same reason set forth in claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahman et al. (US 2016/0323022 A1) hereinafter “Rahman”.
As per claim 11, Rahman discloses a mobile station, comprising:
a recording medium configured to store computer-readable instructions ([0104], a plurality of instructions, such as a BIS algorithm is stored in memory)
([0089], a main processor 340) configured to:
select one leading beam from a plurality of beams ([0016], configured to receive downlink signals indicating precoder codebook parameters, the downlink signal including… first and second oversampling factors indicating respective oversampling factors for DFT beams in the first and second dimensions)
select one combined beam from the plurality of beams according to the selected leading beam ([0016], configured to receive downlink signals indicating precoder codebook parameters, the downlink signal including… first and second oversampling factors indicating respective oversampling factors for DFT beams in the first and second dimensions), where the leading beam and the combined beam are both located in one beam group, and the leading beam and the combined beam in the one beam group are orthogonal and adjacent to each other ([0051] FIGS. 34A and 34B illustrate another example beam group types in which a beam group consists of orthogonal beam pairs in the first (horizontal) dimension, and adjacent beams in the second (vertical) dimension)
and determine a corresponding reference beam according to the beam group ([0179], the total number of beam groups indicated by 
    PNG
    media_image1.png
    27
    144
    media_image1.png
    Greyscale
is determined as sum of numbers of beam groups), wherein the reference beam is used to indicate a range of the beam group and is different from the leading beam ([0156] A beam group indicated by a first PMIi,d of dimension d (corresponding to 
    PNG
    media_image2.png
    28
    50
    media_image2.png
    Greyscale
 

As per claim 12, Rahman discloses a mobile station, comprising: 
a recording medium configured to store computer-readable instructions ([0104], a plurality of instructions, such as a BIS algorithm is stored in memory)
([0089], a main processor 340) configured to:
select one leading beam from a plurality of beams ([0016], configured to receive downlink signals indicating precoder codebook parameters, the downlink signal including… first and second oversampling factors indicating respective oversampling factors for DFT beams in the first and second dimensions; see also [0168], [0170], [0172] a third beam group)
and select one combined beam from the plurality of beams according to the selected leading beam, where the leading beam and the combined beam are both located in one beam group ([0016], configured to receive downlink signals indicating precoder codebook parameters, the downlink signal including… first and second oversampling factors indicating respective oversampling factors for DFT beams in the first and second dimensions), and the leading beam and the combined beam in the one beam group are orthogonal and not adjacent to each other ([0051] FIGS. 34A and 34B illustrate another example beam group types in which a beam group consists of orthogonal beam pairs in the first (horizontal) dimension, and adjacent beams in the second (vertical) dimension)

As per claim 15, Rahman discloses the mobile station of claim 11, wherein the processor feeds back, to a base station, information indicating the reference beam, and indicates, to the base station, positions of the selected leading beam and the combined beam relative to the reference beam based on the information ([0156] a beam group indicated by a first PMI i1,d of dimension d (corresponding to Wd(1)), is determined based upon these five parameters)

([0179], the total number of beam groups indicated by 
    PNG
    media_image1.png
    27
    144
    media_image1.png
    Greyscale
is determined as sum of numbers of beam groups), wherein the reference beam is used to indicate a range of the beam group ([0156] A beam group indicated by a first PMIi,d of dimension d (corresponding to 
    PNG
    media_image2.png
    28
    50
    media_image2.png
    Greyscale

 
As per claim 17, Rahman discloses the mobile station of claim 12, wherein the beams in the beam group are laterally spaced, longitudinally spaced or diagonally connected ([0586] Option 3: In this option, 2 diagonal beam pairs corresponding to [(0,0),(1,1)] and [(0,1),(1,0)], and 2 horizontal (or first or longer dimension) beam pairs corresponding to [(0,0),(0,1)] and [(1,0),(1,1)] beam pairs are considered)

As per claim 18, Rahman discloses the mobile station of claim 12, wherein the processor indicates, to the base station, information of the selected leading beam and the combined beam ([0016], indicating respective oversampling factors for DFT beams in the first and second dimensions)
As per claim 19, Rahman discloses a base station ([0017], a base station), comprising:
 a recording medium configured to store computer-readable instructions ([0104], a plurality of instructions, such as a BIS algorithm is stored in memory)
a processor configured to: select one leading beam from a plurality of beams ([0017], first and second oversampling factors indicating respective oversampling factors for DFT beams in the first and second dimension, either at least one beam group configuration among a plurality of beam group configurations) 
select one combined beam from the plurality of beams according to the selected leading beam ([0017], first and second oversampling factors indicating respective oversampling factors for DFT beams in the first and second dimension, either at least one beam group configuration among a plurality of beam group configurations), where the leading beam and the combined beam are both located in one beam group, and the leading beam and the combined beam in the one beam group are orthogonal and adjacent to each other ([0051] FIGS. 34A and 34B illustrate another example beam group types in which a beam group consists of orthogonal beam pairs in the first (horizontal) dimension, and adjacent beams in the second (vertical) dimension)
and determine a corresponding reference beam according to the beam group ([0179], the total number of beam groups indicated by 
    PNG
    media_image1.png
    27
    144
    media_image1.png
    Greyscale
is determined as sum of numbers of beam groups), wherein the reference beam is used to indicate a range of the beam group and is different from the leading beam ([0156] A beam group indicated by a first PMIi,d of dimension d (corresponding to 
    PNG
    media_image2.png
    28
    50
    media_image2.png
    Greyscale

and transmit information to a mobile station with a combination of the selected leading beam and the combined beam ([0017], a transmitter configured to transmit downlink signals indicating precoder codebook parameters including … first and second oversampling factors indicating respective oversampling factors for DFT beams in the first and second dimension)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 2016/0323022 A1), in view of Seol et al. (US 2013/0182683 A1) hereinafter “Seol”.
As per claim 13, Rahman discloses the mobile station of claim 11, Rahman does not explicitly disclose wherein the processor selects one leading beam according to a channel state corresponding to the plurality of beams.
Seol discloses wherein the processor selects one leading beam according to a channel state corresponding to the plurality of beams (Seol, [0016], transmit beam that is selected from the MS transmit beams based on a channel state measured for the code sequences)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Seol related to wherein the processor selects one leading beam according to a channel state corresponding to the plurality of beams and modified the teaching of Rahman in order to secure a wider frequency band to wireless mobile communication (Seol, [0004])


Seol discloses wherein the processor selects the combined beam according to a channel state corresponding to a combination of the leading beam and selected combined beam (Seol, [0016], transmit beam that is selected from the MS transmit beams based on a channel state measured for the code sequences)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Seol related to wherein the processor selects the combined beam according to a channel state corresponding to a combination of the leading beam and selected combined beam and modified the teaching of Rahman in order to secure a wider frequency band to wireless mobile communication (Seol, [0004])

As per claim 20, Rahman discloses the base station of claim 19, Rahman does not explicitly disclose wherein the processor selects one leading beam according to a channel state corresponding to the plurality of beams. 
Seol discloses wherein the processor selects one leading beam according to a channel state corresponding to the plurality of beams (Seol, [0016], transmit beam that is selected from the MS transmit beams based on a channel state measured for the code sequences)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Seol related to wherein the processor selects one leading beam according to a channel state corresponding to the plurality of beams and modified the teaching of Rahman in order to secure a wider frequency band to wireless mobile 

As per claim 21, Rahman discloses the base station of claim 19, Rahman does not explicitly disclose wherein the processor selects the combined beam according to a channel state corresponding to a combination of the leading beam and selected combined beam.
Seol discloses wherein the processor selects the combined beam according to a channel state corresponding to a combination of the leading beam and selected combined beam (Seol, [0016], transmit beam that is selected from the MS transmit beams based on a channel state measured for the code sequences)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Seol related to wherein the processor selects the combined beam according to a channel state corresponding to a combination of the leading beam and selected combined beam and modified the teaching of Rahman in order to secure a wider frequency band to wireless mobile communication (Seol, [0004])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462